IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                             NOS. WR-83,424-03 & WR-83,424-04


                        EX PARTE GABRIEL CARDONA, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. 2006 CRN770-D1 & 2006CRN952-D1
                          IN THE 49TH DISTRICT COURT
                              FROM WEBB COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts

of murder and sentenced to eighty years’ imprisonment in each case. He did not appeal his

convictions.

       Applicant contends that his plea was involuntary because the plea agreements, which call for

any time to be served concurrently in relation to possible future federal time, cannot be followed.

He also alleges that counsel misadvised him about his parole eligibility.
                                                                                                      2

        Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court shall order

counsel to respond to Applicant’s claim that his plea was involuntary. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court

may rely on its personal recollection. Id.

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

pled guilty pursuant to an agreement that these sentences would run concurrently with a federal

sentence. The trial court shall make specific findings setting forth whether Applicant has been

sentenced in any federal cases based on facts arising from these cases, and if so, how that time is to

be served and how the time is being credited. If Applicant was sentenced to cumulative sentences

in federal court, the trial court shall make findings addressing how counsel advised Applicant about

that possibility. The trial court shall also make specific findings specifically detailing how counsel

advised Applicant concerning parole eligibility, and whether this advice was correct. Finally, the trial

court shall also make specific findings addressing the State’s assertion of laches in these cases. The

trial court shall also make any other findings of fact and conclusions of law that it deems relevant

and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

        These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all
                                                                                                   3

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: September 16, 2015
Do not publish